    Case: 1:17-cv-05098 Document #: 84 Filed: 03/13/19 Page 1 of 7 PageID #:761



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHER DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LUCINDA BURROUGHS,             )
                               )
                   Plaintiff,  )                       Case No. 17-cv-5098
                               )
    v.                         )                       Judge Ruben Castillo
                               )
COOK COUNTY CLERK and          )                       Magistrate Judge Young B. Kim
COUNTY OF COOK,                )
                               )
                   Defendants. )


     DEFENDANTS’ MOTION FOR JUDGMENT AS A MATTER OF LAW UNDER
               FEDERAL RULE OF CIVIL PROCEDURE 50(a)

       Pursuant to Federal Rule of Civil Procedure 50(a), Defendants Cook County Clerk and the

County of Cook as indemnitor move this Court for the entry of judgment as a matter of law in

Defendants’ favor and against Plaintiff, Lucinda Burroughs. A Rule 50(a) motion for judgment as

a matter of law must be granted if, with respect to an issue which has been fully heard, there is no

legally sufficient evidentiary basis for a reasonable jury to find for the non-moving party. FED. R.

CIV. P. 50(a); Allen & O’Hara, Inc. v. Barrett Wrecking, Inc., 898 F.2d 512, 515 (7th Cir. 1990).

                                        INTRODUCTION

       In 2017, Plaintiff filed a two-count complaint alleging Defendants failed to accommodate

Plaintiff’s disability, discriminated against her because of her disability, and retaliated against her

for requesting accommodations and for complaining of disability discrimination in violation of the

Americans with Disabilities Act, 42 U.S.C. § 12117 et seq. [Dkt. No. 1]. She also alleges that she

was retaliated against for making complaints of disability discrimination under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. Id. Following the Court’s ruling on Defendants’
       Case: 1:17-cv-05098 Document #: 84 Filed: 03/13/19 Page 2 of 7 PageID #:762



Motion for Summary Judgment, this case proceeded to a jury trial on March 11, 2019. [Dkt. No.

55].

         After three days of testimony, Plaintiff rested her case on March 13, 2019. On the first day,

Plaintiff testified in support of her case. On the second day, Dr. Tony Hampton, Plaintiff’s treating

physician, was called to the stand. Dr. Hampton testified that he had treated Plaintiff for about

eight years. (3/12/19 Trial Tr. 203:8-11). After Dr. Hampton’s testimony, Plaintiff resumed her

testimony. On the third day, Tawanna Gill, Director of Human Resources at the County Clerk’s

Office, was called to the stand. Following Ms. Gill’s testimony, Plaintiff rested her case.

                                           ARGUMENT

         Plaintiff’s disparate treatment and failure to accommodate claims fail because there is no

evidence that Plaintiff had a disability. For Plaintiff to prevail on her failure to accommodate

claim, she must prove by a preponderance of the evidence that: 1) she had a disability; 2) she was

qualified to perform her job; 3) she requested an accommodation; 4) Defendants were aware of

Plaintiff’s disability at the time of her request; and 5) Defendants failed to provide Plaintiff with a

reasonable accommodation. Scheidler v. Indiana, 2019 U.S. App. LEXIS 2616, at *10 (7th Cir.

Jan. 25, 2019) (citing E.E.O.C. v. AutoZone, 809 F.3d 916, 919 (7th Cir. 2016); Brumfield v. City

of Chicago, 735 F.3d 619, 630 (7th Cir. 2013)). Plaintiff alleges that Defendants failed to

accommodate her disability by, on one occasion in July 2016, asking her to clock out for lunch

before she used the restroom.

         To prevail on her disparate treatment claim, Plaintiff must also prove by a preponderance

of evidence that: 1) she had a disability; 2) she was qualified to perform her job; 3) she suffered

an adverse employment action; and 4) Plaintiff would not have suffered an adverse action if she

did not have a disability. Hoffman v. Caterpillar, Inc., 256 F.3d 568, 572-76 (7th Cir. 2001);



                                                   2
    Case: 1:17-cv-05098 Document #: 84 Filed: 03/13/19 Page 3 of 7 PageID #:763



Lawson v. CSX Transp., Inc., 245 F.3d 916 (7th Cir. 2001); Foster v. Arthur Andersen, LLP, 168

F.3d 1029, 1032-33 (7th Cir. 1999); Duda v. Bd. of Educ., 133 F.3d 1054, 1058-89 (7th Cir. 1998);

Weigel v. Target Stores, 122 F.3d 461, 463-64 (7th Cir. 1997).

   I.      No reasonable jury could find that Plaintiff had a disability or that Defendants
           were aware of any disability.

        The ADA defines disability as a physical or mental impairment that substantially limits

one or more of the major life activities of such individual. 42 U.S.C. §12102(2). Discrimination

under the ADA includes “not making reasonable accommodations to the known physical or mental

limitations of an otherwise qualified individual with a disability who is an applicant or

employee[.]” 42 U.S.C. § 12112 (emphasis added). However, “an employer cannot be liable under

the ADA . . . when it indisputably had no knowledge of the disability.’” Adkins v. Briggs & Stratton

Corp., 159 F.3d 306, 307 (7th Cir. 1998) (citing Hedberg v. Ind. Bell Tel. Co., 47 F.3d 928 (7th

Cir. 1995)). “[I]t would be mindless to hold the employer liable for failing to accommodate the

(unknown) disability.” Dudley v. Hannaford Bros. Co., 333 F.3d 299, 308 (1st Cir. 2003).

“Knowing that an employee has health problems is not the same as knowing that the employee

suffers from a disability.” Delgado-Echevarria v. AstraZeneca, LP, 133 F. Supp. 3d 372, 392

(D.P.R. 2015).

        First, no reasonable jury could find that Plaintiff has a disability because she does not have

an impairment that affects the ability to perform her job duties. In December 2014, Dr. Hampton

completed a return to work form for Plaintiff. (Defendants’ Ex. 16). Dr. Hampton wrote that

Plaintiff could return to work with “[n]o restrictions” and that she was even “[a]ble to use firearms

and motor vehicles,” if her job required it. (Id.; 3/12/19 Trial Tr. 227:5-11, 228:8-10, 233:9-12).

Dr. Hampton did not include any work restrictions in Plaintiff’s return to work note in 2014,

including any restrictions related to Plaintiff’s bathroom use or mobility. (3/12/19 Trial Tr. 226:14-


                                                  3
       Case: 1:17-cv-05098 Document #: 84 Filed: 03/13/19 Page 4 of 7 PageID #:764



19). The return to work form did not include any mention of a disability that would have affected

Plaintiff’s ability to do her job. (3/12/19 Trial Tr. 226:20-23). Dr. Hampton did not note that

Plaintiff had any urinary incontinence issues in this return to work form. (3/12/19 Trial Tr. 230:14-

17).

          Further, Defendants were not aware of Plaintiff’s alleged disability because every letter,

note, and form that Plaintiff provided her employer prior to July 2016 did not include any

workplace restrictions. Moreover, Plaintiff did not submit any forms to the Clerk’s Office Human

Resources Department requesting an accommodation. (3/12/19 Trial Tr. 272:21-273:13). Plaintiff

admitted that her email to Ms. Gill dated July 7, 2016, was the first time she had notified her

employer in writing that she claimed to have a “medical condition” that might affect her job.

(3/12/19 Trial Tr. 286:20-287:8; Plaintiff’s Ex. 5). When the Clerk’s Office first learned of a

possibility that Plaintiff had a medical condition, Ms. Gill asked Plaintiff to provide medical

documentation to assist her. (3/12/19 Trial Tr. 287:15-288:5; Defendants’ Ex. 3). Because

Defendants were not aware that Plaintiff suffered from any disability, it could therefore not have

failed to provide her with a reasonable accommodation or discriminated against her because of her

disability.

    II.       No reasonable jury could find that Plaintiff suffered an adverse employment
              action.

          Plaintiff has not suffered an adverse employment action. Plaintiff testified that she had not

been suspended from 2014 to the present. (3/12/19 Trial Tr. 313:8-10). She also stated that she has

not been demoted. (3/12/19 Trial Tr. 313:11-12). In addition, Plaintiff testified that she never had

her pay docked. (3/12/19 Trial Tr. 313:13-14). Furthermore, there was no testimony that Plaintiff

was treated differently because she had a disability. There is no causation between her alleged

disability and any adverse action.


                                                    4
       Case: 1:17-cv-05098 Document #: 84 Filed: 03/13/19 Page 5 of 7 PageID #:765



III.     Plaintiff has not presented any evidence of disparate treatment.

         The Court should also grant Defendants judgment as a matter of law on Plaintiff’s disparate

treatment claim because there is no evidence that Plaintiff was ever treated any differently than the

abled-bodied employees in the Clerk’s Office. There was no testimony that Plaintiff was the only

person who had to clock out for lunch or that Carolyn Harris only told her to clock out. Plaintiff

mentioned individuals who she claimed did not have to stay past 5:00 p.m. but she did not testify

that they were able-bodied individuals. (3/12/19 Trial Tr. 251:23-24). Plaintiff testified that she

was paid for each day in question. (3/12/19 Trial Tr. 313:13-14). She was never demoted or

suspended and remains a current clerk. (3/12/19 Trial. 313:8-21) Also, there is no causation

between her alleged disability and any adverse action.

IV.      No reasonable jury could find that Plaintiff requested an accommodation.

         Finally, Plaintiff’s failure to accommodate claim must fail because she admitted in her

testimony that she never requested an accommodation. (3/12/19 Trial 289: 8-9). In fact, she

admitted she did not need any special accommodations. (3/12/19 Trial 288:13-22). Plaintiff

returned to work in December 2014 without any work restrictions. (3/12/19 Trial 276: 3-5). She

never made any request for an accommodation during the relevant time period, even after the

complained-of Markham incident. (3/12/19 Trial 289: 8-9). No reasonable jury could find that

Defendants failed to accommodate Plaintiff’s alleged disability because there was no request for

an accommodation.

                                             CONCLUSION

         For the foregoing reasons, Defendants request that this Court grant judgment as a matter

of law on Plaintiff’s ADA discrimination claims because no reasonable jury could find that




                                                  5
    Case: 1:17-cv-05098 Document #: 84 Filed: 03/13/19 Page 6 of 7 PageID #:766



Defendants discriminated against Plaintiff because of a disability or that they failed to

accommodate any disability.

Dated: March 13, 2019                                 Respectfully submitted,

                                                      KIMBERLY M. FOXX
                                                      State’s Attorney of Cook County
                                                      By: /s/ Colleen Harvey
                                                      Kathleen C. Ori
                                                      Colleen Harvey
                                                      Jay Rahman
                                                      Assistant State’s Attorneys
                                                      500 Richard D. Daley Center
                                                      Chicago, IL 60602
                                                      Tel: (312) 603-4635
                                                      kathleen.ori@cookcountyil.gov

                                                      Nicolas L. Martinez
                                                      BARTLIT BECK LLP
                                                      54 W. Hubbard Street, Suite 300
                                                      Chicago, IL 60654
                                                      Tel: (312) 494-4401
                                                      Nicolas.Martinez@BartlitBeck.com
                                                      Attorneys for Defendants




                                           6
    Case: 1:17-cv-05098 Document #: 84 Filed: 03/13/19 Page 7 of 7 PageID #:767



                                CERTIFICATE OF SERVICE


       I hereby certify that I have caused true and correct copies of the above and foregoing to
be served Plaintiff pursuant to ECF, in accordance with the rules of electronic filing of
documents, on this 13th day of March, 2019.


                                                     /s/Colleen Harvey




                                                7
